United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2513
Issued: July 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 28, 2008 decision finding his claim for an employment-related
upper extremity condition was untimely filed and a June 19, 2008 nonmerit decision denying his
request for further review of the merits of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over these issues.
ISSUES
The issues are: (1) whether appellant filed a timely claim for employment-related
bilateral carpal tunnel syndrome; and (2) the Office properly denied appellant’s request for
further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 20, 2004 appellant, then a 49-year-old retired distribution and window clerk,
filed an occupational disease claim alleging that he sustained employment-related bilateral carpal
tunnel syndrome. Regarding the cause of the condition, he stated, “When I was employed with

[the employing establishment], it was my job for the first 11 years to work on a letter sorting
machine, which started the damage to both of my hands. Then for the next 11 years it was my
job to hand sort large bundles of letters into box and case. Having to hold these bundles and
working on these machines these 22 years cause me to have this problem.” Appellant indicated
that he first became aware of the claimed condition in October 2004 and that he first realized that
it was caused or aggravated by his employment on December 16, 2004.1 He last worked for the
employing establishment on October 29, 2004.
In a November 9, 2007 letter, the Office advised appellant regarding the standards for
timely occupational disease claims and requested that he submit additional factual and medical
evidence within 30 days of the date of the letter. Appellant did not submit any additional
evidence within the allotted time.
In a January 28, 2008 decision, the Office denied appellant’s claim for bilateral carpal
tunnel syndrome on the grounds that it was untimely filed. It indicated that 5 U.S.C. § 8122
requires that an original claim for compensation be filed within three years of the date of injury,
or date of awareness of a relationship between the claimed condition and the employment, unless
the immediate supervisor had actual knowledge of a work-related medical condition within 30
days. The Office noted that in claims for occupational disease the date of injury is the date of
last occupational exposure to the claimed employment factors and stated:
“The claimed date of injury is December 16, 2004. Your date of last exposure
and retirement date was October 29, 2004. The claim for compensation was filed
on October 30, 2007. You should have been aware of a relationship between your
employment and the claimed condition by October 29, 2007 (3 years from your
date of last exposure). The evidence does not support a finding that the immediate
supervisor had actual knowledge within 30 days of the date of injury.”
Appellant requested reconsideration of his claim in an undated letter received by the
Office on April 15, 2008. He indicated that he performed repetitive hand and arm duties for 22
years prior to retiring and stated that his attending physicians indicated that these activities
caused his bilateral carpal tunnel syndrome.2 Appellant submitted numerous medical reports
pertaining to a variety of medical conditions. None of the medical reports from the period prior
to his retirement on October 29, 2004 contain any indication that he was diagnosed with carpal
tunnel syndrome. The only medical report from the period prior to October 29, 2004, which
mentions appellant’s arms is an August 24, 2004 report which notes that he reported bilateral
elbow and arm pain. The report does not contain any diagnosis of an arm condition. The first
medical report to mention carpal tunnel syndrome is a December 27, 2004 report of
Dr. John T. Wells, an attending orthopedic surgeon, who stated that appellant “has been
evaluated by me for problems regarding his right wrist. I suspect that his [sic] is related with his
1

Appellant also filed a traumatic injury claim on October 30, 2007 alleging that he sustained bilateral carpal
tunnel syndrome on December 16, 2004. The claim contained a similar description of the cause of the claimed
injury. The Office properly developed appellant’s claim as an occupational disease claim.
2

Appellant also claimed that he sustained other employment-related conditions, including sleep disturbance,
depression, dysphonia and problems involving his head, neck, feet and legs. The Office did not issue any decision
regarding these matters and they are not currently before the Board.

2

22 years with the employing establishment and will probably need carpal tunnel release some
time in the future.” In a February 15, 2005 report, Dr. Wells indicated that clinical findings and
electromyogram (EMG) testing (of an unspecified date) showed that appellant had bilateral
carpal tunnel syndrome. He stated that he suspected that “it is related to [appellant’s] work
environment with repetitive motion and lifting at the [employing establishment].” Appellant also
submitted several reports from later periods in which Drs. Wells and Mohammad Entezari-Taher,
an attending neurologist, indicated that he had employment-related bilateral carpal tunnel
syndrome.3
In a June 19, 2008 decision, the Office denied appellant’s request for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.4 In cases of injury on or after
September 7, 1974, section 8122(a) of the Federal Employees’ Compensation Act provides that
an original claim for compensation for disability or death must be filed within three years after
the injury or death. Compensation for disability or death, including medical care in disability
cases, may not be allowed if a claim is not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”5
Section 8119 of the Act provides that a notice of injury or death shall be given within 30
days after the injury or death, be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed, be in writing; state the
name and address of the employee, state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause and be signed by and contain the
address of the individual giving the notice.6 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.7

3

The first diagnostic testing of record showing carpal tunnel syndrome is dated December 19, 2006.

4

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

5

5 U.S.C. § 8122(a).

6

Id. at 8119; Larry E. Young, 52 ECAB 264 (2001).

7

Laura L. Harrison, 52 ECAB 515 (2001).

3

In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his condition and his employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of his federal employment, such awareness is competent to start the limitation period
even though the employee does not know the precise nature of the impairment or whether the
ultimate result of such affect would be temporary or permanent.8 Where the employee continues
in the same employment after he or she reasonably should have been aware that he or she has a
condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.9 Section
8122(b) of the Act provides that the time for filing in latent disability cases does not begin to run
until the claimant is aware or by the exercise of reasonable diligence should have been aware, of
the causal relationship between the employment and the compensable disability.10 The
requirement to file a claim within three years is the claimant’s burden and not that of the
employing establishment.11
ANALYSIS -- ISSUE 1
On October 20, 2007 appellant filed an occupational disease claim alleging that he
sustained employment-related bilateral carpal tunnel syndrome. He asserted that 22 years of
repetitive arm movements at work caused this condition. Appellant indicated that he first
became aware of the claimed condition in October 2004 and that he first realized that it was
caused or aggravated by his employment on December 16, 2004. He last worked for the
employing establishment on October 29, 2004.
In a January 28, 2008 decision, the Office denied appellant’s claim for bilateral carpal
tunnel syndrome on the grounds that it was untimely filed. It indicated that appellant’s date of
last exposure was October 29, 2004 but that his claim for compensation was filed more than
three years later on October 30, 2007. The Office found that appellant should have been aware
of a relationship between his employment and the claimed condition by October 29, 2004, the
date of his last exposure. It noted that the evidence did not support a finding that his immediate
supervisor had actual knowledge within 30 days of the date of injury.
The Board finds that the Office properly determined that appellant’s October 30, 2007
claim for bilateral tunnel syndrome was untimely filed given the evidence and argument that
appellant had submitted prior to the time the Office made its January 28, 2008 decision. Prior to
the issuance of the Office’s decision, appellant had only submitted a brief statement on his claim
form regarding the believed cause of his condition. Appellant had not submitted any medical
evidence in support of his claim. He asserted that he first realized that his claimed bilateral
8

Larry E. Young, supra note 6.

9

Id.

10

5 U.S.C. § 8122(b); see Luther Williams, Jr., 52 ECAB 360 (2001).

11

Debra Young Bruce, 52 ECAB 315 (2001).

4

carpal tunnel syndrome was caused or aggravated by his employment on December 16, 2004 and
this assertion suggests that appellant’s claimed condition might have been latent in nature and
that he was not aware of the condition and/or its relation to his work until after he stopped
work.12 However, appellant did not submit any evidence to support this suggested latent injury
and therefore the Office had no basis to find that he did not become aware of the claimed
employment-related condition until less than three years before filing his claim on
October 30, 2007.13
Given these circumstances, it was appropriate for the Office to find that appellant should
have known of the possible relationship between his claimed bilateral carpal tunnel syndrome
and employment factors by the time he had his last exposure to employment factors and retired
effective October 29, 2004. It properly found at that time that appellant’s filing of a claim more
than three years after October 29, 2004 was untimely.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must show that: (1) the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.15 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his application for review within one year of the date of that decision.16 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.17 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record18 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.19 While a reopening of a case may be predicated solely on
14

12

As noted above, the Act provides that the time for filing in latent disability cases does not begin to run until the
claimant is aware or by the exercise of reasonable diligence should have been aware, of the causal relationship
between the employment and the compensable disability. See supra note 10 and accompanying text.
13

Appellant also did not show that his immediate supervisor had actual knowledge within 30 days of the date of
injury.
14

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
15

20 C.F.R. § 10.606(b)(2).

16

Id. at § 10.607(a).

17

Id. at § 10.608(b).

18

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

19

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

5

a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity.20
ANALYSIS
The Board finds that in connection with appellant’s April 15, 2008 reconsideration
request, he submitted relevant evidence which requires the Office to reopen his claim for further
review of the merits. This evidence suggests that he might have sustained latent bilateral carpal
tunnel syndrome such that he did not become aware of the condition and/or its relation to
employment factors until around December 2004, i.e., a period less than three years prior to his
October 30, 2007 claim filing.
Prior to the Office’s January 28, 2008 denial of his claim, appellant had not submitted
any medical evidence. In connection with his reconsideration request, he submitted numerous
medical reports pertaining to a variety of medical conditions. None of the medical reports from
the period prior to appellant’s retirement on October 29, 2004 contain any indication that he was
diagnosed with carpal tunnel syndrome.21 The first medical report to mention carpal tunnel
syndrome is a December 27, 2004 report of Dr. Wells, an attending orthopedic surgeon, who
voiced his suspicion about an employment-related cause for appellant’s diagnosed bilateral
carpal tunnel syndrome. In a February 15, 2005 report, Dr. Wells stated with regard to
appellant’s bilateral carpal tunnel syndrome that “it is related to his work environment with
repetitive motion and lifting at the [employing establishment].”22
Given that these reports suggest that appellant might not known about the employmentrelated nature of his claimed condition until a time less than three years prior to his October 30,
2004 claim filing, the reports are relevant to the main issue of the present case. Therefore, the
Office improperly denied appellant’s request for further review of the merits of his claim. The
case is remanded to the Office for further review of the evidence to include further consideration
of the timeliness of the filing of his claim. After such development it deems necessary, the
Office should issue an appropriate decision.
CONCLUSION
The Board finds that the Office properly determined that, at the time of its January 28,
2008 decision, appellant had not shown that he filed a timely compensation claim. The Board
further finds that the Office improperly denied appellant’s request for further review of the merits
of his claim pursuant to 5 U.S.C. § 8128(a).

20

John F. Critz, 44 ECAB 788, 794 (1993).

21

The only medical report from the period prior to October 29, 2004, which mentions appellant’s arms is an
August 24, 2004 report which notes that he reported bilateral elbow and arm pain. The report does not contain any
diagnosis of an arm condition.
22

Appellant also submitted several reports from later periods in which Drs. Wells and Mohammad EntezariTaher, an attending neurologist, indicated that he had employment-related bilateral carpal tunnel syndrome.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 28, 2008 decision is affirmed. The Office’s June 19, 2008 decision is reversed and the
case remanded to the Office for further proceedings consistent with this decision of the Board.
Issued: July 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

